Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: the prior art of record fails to teach an antenna apparatus comprising: a first medium- and high-band (MBHB) antenna, comprising: a first feed point; a first primary feed coupled to the first feed point; and a radiating slot constituted by a metal middle frame of a terminal device and a metal frame of the terminal device, wherein the radiating slot comprises: a first end configured to couple to a first side slot of the metal middle frame and be grounded using the metal middle frame; and a second end of the radiating slot comprises an opening, wherein the opening of the second end is configured to be disposed at a bottom edge of the metal frame, wherein the first primary feed is spaced from the radiating slot and is orthogonally crossed over the radiating slot.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Wang et al (US 2021/0218136) teach an antenna apparatus and terminal device comprising: a first feed point; a metal frame, wherein a side of the metal frame is provided with two slots and, wherein portions of the metal frame are provided with an antenna feed point.














Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joseph Lauture, whose telephone number is (571) 272-1805.  The examiner can normally be reached Monday to Friday between 9:30 am and 6:00 PM
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dameon E. Levi can be reached at (571) 272-2105.  The fax number for the organization to which this application is assigned is (571) 273-8300.
	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll free).  For assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
	
/JOSEPH J LAUTURE/         Primary Examiner, Art Unit 2845